 In the Matter of THE CLE*LAND FROG & CROSSING COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT 54Case No. 8-R-2142.-Decided May 22, 1946Messrs. L. C. SpiethandChester Nikodym,of Cleveland, Ohio, forthe Company.Messrs.Mark KellyandHoward Tausch,ofCleveland,Ohio, fortheUnion.Mr. C. D. Madigan,of Cleveland, Ohio, for the Pattern Makers.Mrs. Margaret H. Patterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machinists,District 54, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Cleveland Frog & Crossing Company, Cleveland, Ohio, herein calledthe Company, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before George F. Hayes, Trial Ex-aminer.The hearing was held at Cleveland, Ohio, on April 23, 1946.The Company, the Union, and Pattern Makers League of North America(A. F. L.),1 herein called the Pattern Makers, appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issuesThe Trial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed. All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe ClevelandFrog&Crossing Company isan Ohiocorporationengaged in the manufacture of frogs,crossings,switch stands and'After the hearing, the Pattern Makers requested permission to withdraw its motion tointervene.The motionishereby granted.68 N. L. R. B, No. 27.194 THE CLEVELAND FROG & CROSSING COMPANY195similar supplies for electric and steam railroads.During the year 1945,the Companypurchased raw materials outside the State of Ohio in theamount of$550,454.09.During the same period finished productsvalued at $898,578.18 were shipped to points outside the State of Ohio.The Companyadmits that it is engaged in commerce within the mean-ing of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalAssociation ofMachinists,District 54, is a labor or-ganization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companyhas refused to grant recognition to the Union as theexclusive bargainingrepresentative of certainof its employees until theUnion has been certified by the Boardin an appropriate unit.We find thata questionaffecting commercehas arisen concerning therepresentationof employees of the Company,within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance employees,excluding office clerical employees,foremen, assistant foremen,patternmakers, and all supervisory employees.The Company and the Union agree that"draftsmen"fallwithin thecategory of office clerical employees and should be excluded from theunit.A dispute exists with respect to watchmen and boiler-room opera-tors,whom the Company would exclude and the Union would includein the unit.The Company contends that watchmen and boiler-room operators arenot production and maintenance workers. Inasmuch as there is no con-tention thatthewatchmenaremilitarized or serve in any monitorialcapacity, we shall include them in the unit of production and maintenanceemployees.The Company has offered no evidence to support the con-tention that boiler-room operators are not production and maintenanceemployees and we shall,therefore,include them in the unit.We find thatallproduction and maintenance employees,includingwatchmenand boiler-room operators,but excluding office clerical em-ployees, pattern makers, draftsmen,foremen, assistant foremen, and allor any other supervisory employees with authority to hire, promote, dis-charge, or discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action,constitute a unit appropriate696966-46-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Cleveland Frog& Crossing Company, Cleveland, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Association of Ma-chinists,District 54, for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.